                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-247-FDW-DCK

 NICHELLE ROSEBORO,                                      )
                                                         )
                 Plaintiff,                              )
                                                         )
    v.                                                   )       ORDER
                                                         )
 EATON CORPORATION DISABILITY                            )
 PLAN FOR U.S. EMPLOYEES and                             )
 EATON HEALTH AND WELFARE                                )
 ADMINISTRATIVE COMMITTEE,                               )
                                                         )
                 Defendants.                             )
                                                         )

         THIS MATTER IS BEFORE THE COURT on the “Joint Motion To File

Administrative Record And Cross Motions Under Seal” (Document No. 15) filed October 16,

2018. This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. §

636(b), and immediate review is appropriate. Having carefully considered the motion, the record,

Local Rule 6.1, and noting consent of the parties, the undersigned will grant the motion.

         Inasmuch as the time for public response has not run to this motion, the Court will consider

any objection to this Order from non-parties as an objection to the motion, requiring no additional

burden for any non-party under the Federal Rules of Civil Procedure.

         IT IS, THEREFORE, ORDERED that the “Joint Motion To File Administrative Record

And Cross Motions Under Seal” (Document No. 15) is GRANTED. The Administrative Record

and Cross Motions shall be sealed by the Clerk of Court upon filing subject to further order by this

Court.
                                            Signed: October 18, 2018
